t c memo united_states tax_court cordell d pool et al petitioners v commissioner of internal revenue respondent docket nos filed date peter t stanley for petitioners randall craig schneider for respondent memorandum opinion goeke judge respondent determined deficiencies in and additions to tax with respect to petitioners’ federal_income_tax as follows the cases of the following petitioners are consolidated herewith thomas j kallenbach docket no and justin and kimberly buchanan docket no docket no 16837-11--cordell d pool year deficiency dollar_figure docket no 16911-11--thomas j kallenbach year deficiency dollar_figure addition_to_tax sec_6651 dollar_figure addition_to_tax sec_6651 dollar_figure docket no 16965-11--justin and kimberly buchanan year deficiency dollar_figure addition_to_tax sec_6651 dollar_figure amounts are rounded to the nearest dollar because these cases present common issues of fact and law they were consolidated for purposes of trial briefing and opinion see rule a the issues for decision are unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue whether petitioners incorrectly characterized ordinary partnership income as long-term_capital_gain for tax_year we hold that they did and whether petitioners are liable for sec_6651 additions to tax for failing to timely file their returns we hold that they are background the parties fully stipulated the facts in these cases pursuant to rule the stipulation of facts is incorporated by this reference and the facts are found accordingly petitioners resided in montana when they separately filed their timely petitions the parties have stipulated that these cases are appealable to the u s court_of_appeals for the ninth circuit i individual income_tax returns petitioner cordell pool filed his form_1040 u s individual_income_tax_return on date he had not requested an extension of time to file the return petitioners justin and kimberly buchanan had requested and received an extension of time to file their form_1040 the extended due_date was date but they did not file until date petitioner thomas kallenbach filed his form_1040 on date he had not requested an extension of time to file the return petitioners each granted respondent an extension until date to review their tax returns on date respondent separately issued notices of deficiency for each petitioner’s return ii concinnity elk grove pud and elk grove development co concinnity llc concinnity was organized in the state of montana in date by cordell pool justin buchanan and thomas kallenbach petitioners the initial members and owners of concinnity were petitioners and jay josephs on its initial form_1065 u s return of partnership income concinnity elected to be taxed as a partnership from this point forward the term petitioners will refer to cordell pool justin buchanan and thomas kallenbach unless specifically indicated to include kimberly buchanan jay josephs is not a party to these cases because he was later disassociated from concinnity and his interests in concinnity and elk grove development co appear to have been divided equally between justin buchanan and thomas kallenbach concinnity is not subject_to the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite because it falls under the tefra exception for small partnerships see sec_6231 petitioners incorporated elk grove development co in the state of montana in date the initial shares of stock were owned by petitioners and jay josephs concinnity purchased undeveloped acres outside of bozeman montana for dollar_figure million from lucille donlan ms donlan deeded the property to concinnity on date with a closing date of date at the time of purchase the land was already divided into four sections--referred to as phases this property later became the elk grove planned unit development elk grove pud and its disposition is the subject of this dispute on the same day concinnity purchased the land concinnity obtained two mortgage loans from mountain west bank in the amounts of dollar_figure million and dollar_figure respectively concinnity obtained another mortgage loan on date of approximately dollar_figure from a group of individuals listed as mortgagees the elk grove pud property secured the mortgages concinnity entered into an agreement with elk grove development co that gave elk grove development co the exclusive right to purchase phases consisting of lots of elk grove pud land exclusive option agreement this agreement required elk grove development co to complete all infrastructure improvements necessary to obtain the final plat of each phase of elk grove pud concinnity also entered into an agreement with gallatin county montana wherein concinnity agreed that it as subdivider shall at its sole cost and expense pay for the improvements to the land in phase improvements agreement in date concinnity filed an affidavit in response to a gallatin county subdivision regulation that required concinnity to bond of the total improvement costs that stated in part concinnity is the developer of proposed subdivision elk grove pud in gallatin county montana and as of date concinnity has entered into buy-sell agreements for the sale of lots within phase of elk grove pud for an average fair_market_value of dollar_figure per lot a few exhibits were appended to the land exclusive option agreement exhibit b outlined the construction components necessary to secure the final plat of each phase the construction costs that exhibit b outlined totaled more than dollar_figure million exhibit c listed the sale price on which concinnity and elk grove development co agreed for the lots subject_to the option the lots in phases had a total sale price of more than dollar_figure million exhibits b and c were prepared on the same day--date concinnity consistently reported on its federal_income_tax returns from to that it sold land in phase on date and phase sec_2 and on date concinnity reported dollar_figure of long-term_capital_gain on its schedule d capital_gains_and_losses this gain resulted from the taxable portions of two installments it received on the phase and land sales concinnity reported the installments on its forms installment_sale income each of concinnity’s forms from to shows a gross_profit_percentage of for the sale of phase and for the sale of phase i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a see 290_us_111 although this is a fully stipulated case petitioners still bear the burden_of_proof and must establish the facts necessary to their case see rule b 103_tc_428 petitioners have not argued that respondent bears the burden_of_proof with respect to the issues discussed below ii character of income these cases present the purely factual question of whether gain from the sale of real_property resulted in ordinary_income or capital_gain respondent contends that concinnity’s land sale produced ordinary_income petitioners argue the sale produced capital_gain because they held the land for investment sec_1201 provides for preferential treatment with respect to gain realized on the sale of a capital_asset sec_1221 defines a capital_asset as property held by the taxpayer but does not include property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business the term primarily for purposes of sec_1221 means of first importance or principally see 383_us_569 whether a taxpayer held specified property primarily_for_sale_to_customers in the ordinary course of business is a question of fact 263_f2d_460 9th cir rev’g tcmemo_1958_71 this court and the court_of_appeals for the ninth circuit have identified several relevant factors for evaluating whether a taxpayer held certain properties primarily_for_sale_to_customers in the ordinary course of business such factors include the nature of the acquisition of the property the frequency and continuity of sales over an extended period the nature and the extent of the taxpayer’s business the activity of the seller about the property and the extent and substantiality of the transactions id pincite see 63_tc_149 we must decide each case upon its particular facts and the presence of any one or more of these factors may or may not be determinative of a particular case austin v commissioner f 2d pincite upon review of the relevant factors we conclude that petitioners have not sufficiently established the facts necessary to their case nor have they carried their burden of proving respondent’s determinations were in error a nature of property acquisition respondent contends that concinnity acquired elk grove pud to divide and sell lots to customers for profit respondent cites two documents to support his position concinnity’s form_1065 and an affidavit concinnity filed in date at calendar call this court warned petitioners that their failure to introduce evidence in their control could result in a presumption that such evidence if produced would be unfavorable see 6_tc_1158 aff’d 162_f2d_513 10th cir nevertheless petitioners maintained that the stipulated documents speak stronger than any of the witnesses concinnity’s form_1065 identifies its principal business activity as development and its principal product or service as real_estate because concinnity purchased elk grove pud in respondent argues the return is evidence that concinnity purchased the land with the intent to develop and sell it similarly respondent cites two statements in an affidavit concinnity filed in date concinnity is the developer of proposed subdivision elk grove pud in gallatin county montana and as of date concinnity has entered into buy-sell agreements for the sale of lots within phase of elk grove pud concinnity’s form_1065 and date affidavit together suggest that concinnity purchased elk grove pud to develop the land and sell it to customers however ‘ w hile the purpose for which the property was acquired is of some weight the ultimate question is the purpose for which the property is held ’ 251_f2d_233 n 9th cir quoting 190_f2d_263 9th cir aff’g tcmemo_1956_64 see phelan v commissioner tcmemo_2004_206 we recognize that petitioners could have decided to hold the land for investment after initially intending to develop and sell it to customers see 362_f2d_266 ct_cl a taxpayer’s purpose can change during the course of his holding of property and in such cases it is the dominant purpose of his holding during the period prior to the sale which is critical however petitioners have not produced any evidence that indicates that their intentions changed the record does not clearly establish concinnity’s purpose in acquiring the land but the evidence suggests it acquired the land for development and sale petitioners have failed to carry their burden of producing evidence that they held the property for investment purposes this factor weighs in favor of respondent b frequency and continuity of sales frequent and substantial sales of real_property more likely indicate sales in the ordinary course of business whereas infrequent sales for significant profits are more indicative of real_property held as an investment phelan v commissioner tcmemo_2004_206 paullus v commissioner tcmemo_1996_419 respondent argues that concinnity was in the trade_or_business of land development and sales and that it had at least one customer elk grove development co and potentially others we note that concinnity’s forms state that real_estate is its principal business activity and investment is its principal product or service however given the inconsistencies represented in the tax returns see infra note we do not give this much weight the record does not indicate that concinnity continuously and regularly purchased raw land and sold it for development elk grove pud is the only real_estate concinnity purchased however we cannot determine from the record how many sales concinnity made concinnity’s tax returns reflect two land sales between and a sale of property in phase on date and a sale of property in phase sec_2 and on date however the affidavit concinnity filed in date states as of date concinnity has entered into buy-sell agreements for the sale of lots within phase of elk grove pud for an average fair_market_value of dollar_figure per lot the record does not establish whether the buy-sell agreements in the affidavit were to different buyers or to elk grove development co alone the land exclusive option agreement states that concinnity would sell the first lots of phase to elk grove development co for dollar_figure per lot then dollar_figure for the next lots and dollar_figure for the remaining phase lots even assuming that all of concinnity’s forms state that these were the dates of sale however these same forms also indicate that the land was purchased on date which is in conflict with the rest of the record showing ms donlan deeded the property to concinnity on date with a closing date of date these forms also state that the land sales were not made to a related_party yet petitioners claim concinnity sold the property to their other wholly owned entity elk grove development co this just adds to the confusion in the record and further chips away at the credibility of the evidence on which petitioners rely the lots to which the affidavit referred were in the highest price bracket ie dollar_figure the average sale price could not have been dollar_figure unless concinnity sold those lots on different terms this suggests that concinnity made sales to customers other than elk grove development co petitioners have the burden of showing that their sales were not frequent and substantial the record is unclear as to how many sales were made when they were made and to whom they were made consequently petitioners have not carried their burden this factor weighs in favor of respondent c nature and extent of business respondent argues that the only documents in the record regarding concinnity’s business indicate that concinnity brokered the deals found additional investors for the development project secured the water and wastewater systems and guaranteed performance on the improvements agreement respondent argues that on these facts we should find that concinnity participated in developing elk grove pud and selling its lots to its customers see eg phelan v commissioner tcmemo_2004_206 two sales in four years were of insufficient frequency paullus v commissioner tcmemo_1996_419 eight sales in years were of insufficient frequency cf 251_f2d_233 9th cir two tracts of land had duplexes and duplexes respectively in quick succession the first group was sold in a few weeks and the next group followed aff’g tcmemo_1956_64 the affidavit concinnity filed in date suggests that concinnity secured buy-sell agreements with individual customers petitioners have failed to present sufficient evidence to allow us to evaluate concinnity’s role in securing the agreements we cannot determine whether concinnity solicited these agreements or received spontaneous offers we cannot determine the identity of the purchasers or even whether the agreements were ever executed petitioners have failed to offer any evidence showing that concinnity did not broker the deals respondent argues that concinnity was involved in finding additional investors for the development project after the land had been sold respondent cites a mortgage loan granted to concinnity on date of dollar_figure that covers portions of elk grove pud this mortgage covered the same acres of elk grove pud referenced in the warranty deed from ms donlan petitioners have not explained why or how concinnity was able to mortgage the portion of phase that concinnity purportedly sold to elk grove development co on date or the property that was subject_to the buy-sell agreements concinnity secured_by date mortgaging land that was previously sold is not indicative of a bona_fide sale petitioners rely on concinnity’s tax returns to show that concinnity did not incur any development costs because there are no reported costs of goods sold however we believe the record clearly shows concinnity developed the water and wastewater system as it agreed to do in the land exclusive option agreement we stated in estate of freeland v commissioner tcmemo_1966_ aff’d 393_f2d_573 9th cir we recognize that mere efforts on the part of a land investor to construct or assist in constructing improvements which would enhance the value of his holding will not necessarily constitute a curse from which there is never an escape however in that case the development company was paying for offsite improvements to the acreage that it had an option to purchase we found that although no improvements were made directly to the acreage not covered by the option those improvements indirectly benefited the rest of the acreage the partnership held we stated that the indirect element was concinnity’s and tax returns indicate some expenses relating to valley water and valley water works valley water works is the name of the water and sewer company that concinnity obligated itself--in the land exclusive option agreement--to create to provide water and sewer service to all elk grove homeowners concinnity’s tax_return also includes as an other current asset water and wastewater plant costs of about dollar_figure million similar to our cases the term offsite improvements in estate of freeland v commissioner tcmemo_1966_283 aff’d 393_f2d_573 9th cir comprehended a the bringing of utilities such as water and sewer up to the boundaries of the property being developed and b the installation of a water main on the property being developed another factor to be considered in determining the mosaic of the partnership’s plans the facts of our cases are different from the facts of estate of freeland concinnity was directly engaged in making the water and wastewater improvements this level of activity is more akin to a real_estate developer’s involvement in a development project than to an investor’s increasing the value of his holdings we also note that in paullus v commissioner tcmemo_1996_419 citing 26_tc_804 we stated property sold as undeveloped land with development to be done under contract for the purchasers does not automatically cause the land to be held_for_sale to customers in the ordinary course of a taxpayer’s trade_or_business in paullus the taxpayer entered into a purchase agreement with the buyer that gave the buyer the option to purchase certain property that purchase agreement obligated the taxpayer to complete certain improvements to the property before sale because the buyer wanted to be able to build houses and sell lots as soon as possible after closing the parties executed the purchase agreement and the taxpayer completed the agreed-to improvements however in paullus we noted that improving and developing the land is a possible avenue to promoting sales we then quoted reithmeyer v commissioner t c pincite the obvious reason for the platting and subdividing was to attract buyers on our facts there was no need for concinnity to construct the water and wastewater systems as a means of promoting sales and attracting buyers because petitioners owned the very company that was granted the exclusive right to purchase the land see estate of freeland v commissioner tcmemo_1966_283 these interlocking participations provided the real guarantee that the option would be exercised petitioners carry the burden of showing the nature and extent of their business as we explained above petitioners argue that concinnity was in the business of investing in land not developing land and selling it to customers however the record indicates that concinnity obligated itself to make certain improvements to elk grove pud and in fact paid for those improvements petitioners have not carried their burden of proving that concinnity’s development activities were insufficient to show that it held elk grove pud primarily for sale in the ordinary course of its trade_or_business consequently this factor weighs in favor of respondent d activity of seller about the property under this factor we again focus on the buy-sell agreements concinnity claimed to have accumulated by date petitioners have the burden of showing that concinnity did not spend large portions of its time actively participating in the sales of elk grove pud the record is unclear whether concinnity sought out individual purchasers purchasers sought out concinnity or concinnity sold only to elk grove development co therefore petitioners have not carried their burden this factor weighs in favor of respondent e extent and substantiality of the transaction in reviewing this transaction respondent argues that we should ignore elk grove development co as an entity because petitioners incorporated it principally to evade or defeat federal_income_tax respondent relies on petitioners’ interlocking participation in concinnity and elk grove development co to support this contention we do not agree that the identical ownership between the two companies dooms this transaction in phelan v commissioner tcmemo_2004_206 we analyzed a factual situation similar to the one we now consider in phelan the taxpayer used an llc to hold a big_number acre parcel of land and then sold acres to an identically owned development_corporation after three years the development_corporation developed the land until it was suitable for residential real_estate and then sold the land to an independent buyer the commissioner argued that the sale from the llc to the related corporation was done solely for tax_avoidance and had no independent business_purpose we disagreed and found a valid business_purpose for holding the developed real_estate in a separate development entity the arrangement sheltered the llc’s sole asset the remaining land from any_action brought against the development company the same business_purpose exists here the land exclusive option agreement gave elk grove development co the option to buy only phases of elk grove pud concinnity retained phase in accordance with that agreement concinnity sold only those three phases to elk grove development co maintaining phase in a separate_entity sheltered it from any potential action arising from elk grove development co ’s activity as in our case the same people owned identical interests in both the llc and the development company we recognize that an unrelated quasi-municipal corporation was also involved in performing infrastructure improvements to land in the district where the property at issue was such as building roads providing water and sanitation services and building and maintaining parks therefore as in phelan we disagree with the government’s contention that elk grove development co lacked an independent business_purpose respondent also argues that this transaction was not a bona_fide arm’s- length transaction the record provides little evidence regarding the extent and substantiality of the land sale transactions between concinnity and elk grove development co petitioners have not provided executed sales contracts for the or land sales instead we must rely on the land exclusive option agreement its attached exhibits and the tax returns of the two companies to evaluate the terms of the transactions the land exclusive option agreement states buyer shall pay seller the lot price as listed in exhibit c for any lot buyer exercises its exclusive option to purchase exhibit c is labeled sales agreement and lists concinnity as the seller and elk grove development co as the buyer this exhibit lists the sale price per lot for phases and reflects a total sale price for all lots of approximately dollar_figure million the land exclusive option agreement had an effective exhibit c does not include any background information regarding how the parties determined the per-lot sale prices date of date just two days earlier concinnity had purchased all four phases of elk grove pud from ms donlan for dollar_figure million the parties set the option_price at dollar_figure million for three phases of elk grove pud even though concinnity had paid only dollar_figure million for all four phases two days earlier although this was only an option agreement it effectively set the sale price because elk grove development co was sure to exercise the option given the entities’ identical ownership see estate of freeland v commissioner tcmemo_1966_283 these interlocking participations provided the real guarantee that the option would be exercised this discrepancy in price is substantial see id finding substantial a discrepancy between purchase_price of dollar_figure per acre and sale price of dollar_figure per acre we recognize that some of this discrepancy may include the planned development of the water and wastewater systems perhaps the value of the land increased because of exhibit c which detailed the fixed sale prices for the lots in phases was prepared by the parties on date concinnity’s tax returns reflect that concinnity’s sales of phase sec_2 and produced a very high gross_profit percentage--approximately and respectively we recognize the lots in phases are not of equal value but dividing these two prices over the lots results in a purchase_price of roughly dollar_figure per lot and a sale price of dollar_figure per lot concinnity’s promise to make these improvements however petitioners did not offer evidence to explain the discrepancy petitioners presented no evidence to support the sale prices they calculated for phases no evidence in the record indicates elk grove pud’s date fair_market_value however we find it reasonable to believe dollar_figure million which concinnity paid ms donlan an unrelated third party to acquire the land is representative of the fair_market_value of the four phases in date consequently we believe the fair_market_value of phases was something less than dollar_figure million petitioners have presented no evidence to justify the dollar_figure million option_price they granted two days later we find it noteworthy that on the same day the sales agreement exhibit c was prepared exhibit b--outlining elk grove development co ’s expected development costs--was also prepared those costs totaled more than dollar_figure million we believe that these circumstances strongly suggest that petitioners chose the price to convert a large portion of the project’s final profits to capital_gain this is a further indication of concinnity’s involvement in the development activities of elk grove development co petitioners’ lack of documentary_evidence supports an inference that such evidence if produced would be unfavorable to petitioners’ position see wichita terminal elevator co v commissioner t c pincite petitioners bear the burden of producing sufficient evidence demonstrating that they engaged in a bona_fide arm’s-length transaction petitioners have not carried this burden the record reflects that the elk grove development co agreed to buy the land at an inflated price this factor weighs in favor of respondent f conclusion petitioners bear the burden of proving that respondent’s determinations are erroneous see rule sec_142 sec_122 after analyzing the relevant factors we conclude that petitioners have failed to carry that burden accordingly we sustain respondent’s determination that concinnity held elk grove pud primarily for sale in the ordinary course of its trade_or_business and improperly reported ordinary_income as capital_gain iii sec_6651 failure_to_file addition_to_tax for respondent determined that petitioners are liable for sec_6651 additions to tax for failing to timely file their returns sec_6651 imposes additions to tax for failing to timely file federal_income_tax returns unless it is shown the failure was due to reasonable_cause and not willful neglect the we now use the term petitioners to also include kimberly buchanan amount of the addition can be up to of the amount_required_to_be_shown_as_tax on the return sec_6651 sec_7491 places the burden on the commissioner to produce sufficient evidence to support the imposition of an addition_to_tax see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer to raise any issues that would negate the appropriateness of the addition_to_tax such as reasonable_cause see rule a higbee v commissioner t c pincite- respondent has met the burden of production because the stipulation of facts and the attached exhibits establish that petitioners filed their returns more than five months after they were due petitioners have made no arguments regarding the additions and consequently have abandoned their challenge see 119_tc_1 n accordingly we sustain respondent’s determinations concerning sec_6651 additions to tax in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
